Citation Nr: 1441788	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  09-10 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation (SMC) based on loss of a use of a creative organ.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to August 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in September 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In that decision, the RO denied entitlement to service connection for erectile dysfunction and SMC based on loss of use of a creative organ.

A February 2009 statement of the case (SOC) addressed the issues of service connection for erectile dysfunction and SMC based on loss of use of a creative organ.  The March 2009 VA Form 9 submitted in response to the SOC specifically limited the appeal to the matter involving the claim for SMC.

The Veterans Benefits Management System (VBMS) contains no documents.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  A review of the Virtual VA paperless claims processing system shows, in pertinent part, that the Veteran's August 2014 appellate brief is associated with the electronic file.

This matter was previously before the Board in July 2012, at which time it was remanded for further development. It is now returned to the Board.


FINDINGS OF FACT

The Veteran has loss of use of a creative organ due to a service-connected disease.


CONCLUSION OF LAW

The criteria for special monthly compensation based on loss of use of a creative organ are met. 38 U.S.C.A. § 1114 (West 2002 & West 2013); 38 C.F.R. §§ 3.350 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Notice regarding SMC was included in the February 2009 SOC.  The claim was last adjudicated in January 2013.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In August 2012, the agency of original jurisdiction obtained a medical opinion, as requested by the July 2012 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

After review of the Veteran's statements and the medical evidence of record, no available outstanding evidence has been identified.  For these reasons, no further assistance to the appellant is required.  38 C.F.R. § 3.159(c).

SMC

The Veteran has claimed entitlement to SMC for loss of a creative organ.  SMC is a statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in the VA Rating Schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114(k)-(s) (West 2002), and 38 C.F.R. §§ 3.350, 3.352 (2013).

Special monthly compensation is payable at a specified rate if the Veteran, as the result of service-connected disability, has suffered the anatomical loss or loss of use of one or more creative organs. 38 U.S.C.A. § 1114(k), 38 C.F.R. § 3.350.  The General Counsel has provided an opinion that SMC is awarded for either anatomical loss or loss of use of a creative organ. VAOPGCPREC 93-90; VAOPGCPREC 5-89. 

The Board notes that the Veteran is service-connected for diabetes mellitus.  In this case, the Veteran does meet the criteria to establish entitlement to an award of SMC.  SMC is a form of a rating issue unlike the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  

When the Veteran was afforded a VA examination in August 2007, he related that he began to experience erectile dysfunction in 2004.  The examiner opined that erectile dysfunction was less likely as not caused by the Veteran's service-connected diabetes and most likely secondary to his long standing hypertension and its treatment.  The VA examiner further stated that there was no objective evidence of erectile dysfunction aggravation due to diabetes mellitus.

After reviewing the Veteran's claim file, and considering his reports that he began to experience loss of use in the summer of 2005 around the same time as he began to experience diabetic symptoms, the VA examiner in August 2012 stated that the history of erectile dysfunction predated the treatment for diabetes mellitus in 2006.  Given the medical history and the findings on examination, the VA examiner concluded that it was less likely as not that the Veteran's erectile dysfunction was caused by his diabetes mellitus.  Additionally, the August 2012 VA examiner noted the Veteran was taking medication for hypertension, hyperlipidemia, PTSD, sleep apnea, peripheral neuropathy, and osteoarthritis prior to 2006.  He noted that erectile dysfunction was a well-known side effective for these conditions.  He stated that it would be speculation to address to what degree each of those factors and  aging had on the Veteran's current erectile dysfunction. 

Here, the Board has been presented with an inadequate opinion.  We shall not remand again.  The AOJ could have sought clarification but did not.  The decision is based on the evidence of record.  Clearly, the Veteran is service-connected for PTSD and for which medication is prescribed.  The examiner clearly establishes a link but is imprecise as to the degree of the link.  The evidence supports the claim and service connection is granted.


ORDER

Special monthly compensation based on loss of use of a creative organ is granted.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


